UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28083 NEXT GENERATION ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7351-N Lockport Place, Lorton, VA (Address of principal executive offices) (Zip Code) 703-372-1282 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock.As of May 20, 2011 there were 11,369,433 shares of common stock, $0.01 par value issued and outstanding. NEXT GENERATION ENERGY CORP. FORM 10-Q REPORT INDEX PART I. FINANCIAL INFORMATION 4 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3.Quantitative and Qualitative Disclosures of Market Risk. 18 Item 4.Controls and Procedures. 18 PART II. 19 Item 1.Legal Proceedings. 19 Item 1A.Risk Factors. 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3.Defaults Upon Senior Securities. 19 Item 4. (Removed and Reserved). 19 Item 5.Other Information. 19 Item 6.Exhibits. 19 SIGNATURES 19 EXHIBIT INDEX 20 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NEXT GENERATION ENERGY CORP. BALANCE SHEETS MARCH 31, 2, 2010 (unaudited) (audited) March 31, December 31, ASSETS CURRENT ASSETS: Prepaid expenses and other current assets $ $ Total current assets OIL AND GAS PROPERTIES (FULL COST METHOD): Evaluated - Gross oil and gas properties - Less – accumulated depletion - - Net oil and natural gas properties - OTHER ASSETS: Note receivable Total other assets TOTAL ASSETS $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Cash overdraft 93 Net assets available for disposal - Accrued expenses Accrued interest payable Derivative liability Note payable, net of debt discount Total current liabilities Long term debt, less current maturities: Notes payable with interest Notes payable – related parties - Total long term liabilities Total liabilities DEFICIENCY IN STOCKHOLDERS' EQUITY Common stock, par value $0.01 per share;50,000,000shares authorized, 10,969,433 shares issued and outstanding Preferred stock Series A, $0.001 par value, 500,000 shares authorized, zero issued and outstanding - - Preferred stock Series B, $0.001 par value, 500,000 Shares authorized, zero issued and outstanding - - Stock subscription receivable Additional paid in capital Accumulated deficit Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See the accompanying notes to the unaudited financial statements 4 NEXT GENERATION ENERGY CORP. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, OPERATING EXPENSES: Administrative Total operating expenses (LOSS) FROM OPERATIONS ) ) OTHER EXPENSES: Gain on derivative adjustment Interest expense, net ) ) Total other expenses ) ) Net Income (loss)before income taxes ) ) Provision for income taxes - - NET INCOME (LOSS) FROM CONTINUING OPERATIONS $ ) $ ) GAIN/(LOSS) FROM DISCONTINUED OPERATIONS ) NET (LOSS) $ ) ) Net (loss)per common share-basic(Note A) $ ) $ ) Net Loss per common stock-assuming fully diluted (Note A) (see Note A ) (see Note A ) Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (see Note A ) (see Note A ) See the accompanying notes to the unaudited financial statements. 5 Next Generation Energy Corporation Statements of Stockholders’ Equity Common Stock Stock Sub. Additional Paid In Capital Accum. Shares Amount Rec. Deficit Total Balance December 31, 2010 $ $ )
